Citation Nr: 9917187	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for bilateral defective 
hearing, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947 and from September 1950 to November 1951.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a decision by the RO in Hartford, Connecticut.


REMAND

By letter dated May 19, 1999, the Board sought clarification 
from the veteran as to whether he wished to have a hearing 
before a member of the Board and, if so, whether he wanted 
the hearing to be held at the RO, or in Washington, D.C.  On 
June 9, 1999, the Board received the veteran's response.  He 
indicated that he wished to have a hearing before a member of 
the Board, and that he wanted the hearing to be held at the 
RO.  In view of the veteran's request, a remand is now 
required.  38 C.F.R. §§ 20.700(a), 20.703 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	The RO should schedule a hearing before 
a member of the Board at the RO.  The 
veteran and his representative should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (1998).

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to the Board for further appellate review.  
No action is required by the veteran until further notice.  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1998).


